Por cuanto, el presente recurso de portar armas fué sometido al juez de distrito por la misma prueba presentada en el caso 5644 con*1018tra este mismo acusado por el delito de asesinato en segundo grado, visto poco antes;
Poe cuanto, en éste el apelante descansa exclusivamente en el mismo razonamiento aducido en el referido caso;
Por cuanto, la prueba tiende a demostrar que el acusado salió de su establecimiento portando un revólver en la mano;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en el caso de epígrafe con fecha 21 de noviembre, 1933.
(B) Desestimaciones.
(a) EN GENERAL.